Opinion by
Trexler, J.,
The case was tried without a jury. The learned trial judge found that the borrower assigned Ms shares of stock to the association absolutely, when he obtained the loan. He thus ceased to be a stockholder and thereafter the relation between the parties was that of debtor and creditor. We have held in Washington National Building & Loan Association against Thomas in an opinion this day filed, ante, p. 177, that all that the association can recover under such circumstances from the borrower, is the amount of the debt and interest.
Judgment affirmed. Appellant for costs.